UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4073


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAQUELL MAURICE TYSOR,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:15-cr-00165-CCE-1)


Submitted:   October 28, 2016             Decided:   November 16, 2016


Before AGEE, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Duberstein,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.   Ripley Rand, United States Attorney, JoAnna G.
McFadden, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jaquell    Maurice       Tysor    pled       guilty     to    possession        of    a

firearm by a convicted felon.                    The district court imposed a

sentence of 120 months’ imprisonment.                    On appeal, Tysor argues

that the district court erred when it did not order his sentence

to run concurrent to an anticipated state sentence for relevant

conduct,     pursuant       to     U.S.         Sentencing        Guidelines     Manual

§ 5G1.3(c) (2014).         For the following reasons, we affirm.

     We    review    Tysor’s       sentence       for   reasonableness        “under       a

deferential    abuse-of-discretion              standard.”         United    States       v.

McCoy, 804 F.3d 349, 351 (4th Cir. 2015) (quoting Gall v. United

States, 552 U.S. 38, 41 (2007)).                  This review entails appellate

consideration        of     both      the        procedural        and      substantive

reasonableness of the sentence.                   Gall, 552 U.S. at 51.                   We

presume that a sentence imposed within the properly calculated

Sentencing Guidelines range is reasonable.                         United States v.

Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

     Tysor     alleges      the    district        court     committed       procedural

error, specifically in failing to properly apply USSG § 5G1.3 in

determining Tysor’s sentence.               We have reviewed the record and

conclude     that    the    district        court       properly        calculated     the

Guidelines range, treated the Guidelines as advisory rather than

mandatory,    gave    the    parties      an     opportunity       to    argue   for      an

appropriate sentence, considered the relevant sentencing factors

                                            2
specific      to    Tysor’s      case,    selected     a    sentence    not    based    on

clearly     erroneous         facts,       and     sufficiently        explained       the

sentence.       Because the court properly engaged in each of these

analytical         steps   and    explained      its     reasoning     supporting      the

sentence, it did not commit procedural error.

       As to Tysor’s particular argument, we conclude the district

court   did     not    abuse     its     discretion      when   it   ordered     Tysor’s

federal     sentence        to    run     consecutively,        in     part,    to     his

anticipated        state   sentence       for    relevant    conduct.         Sentencing

judges “have discretion to select whether the sentences they

impose will run concurrently or consecutively with respect to

other sentences that they impose.”                  Setser v. United States, 132
S. Ct. 1463, 1468 (2012).                Indeed, Setser specifically addressed

whether 18 U.S.C. § 3584(a) (2012) allows the imposition of a

federal sentence consecutive to an anticipated state sentence.
132 S. Ct. at 1470; United States v. Obey, 790 F.3d 545, 549

(4th Cir. 2015) (“Setser holds that a district court may run its

sentence consecutive to an anticipated state sentence.”).

       Moreover, the Guidelines are advisory, thus the district

court was not obligated to impose concurrent sentences pursuant

to     § 5G1.3.        United States v. Nania, 724 F.3d 824, 830 (7th

Cir.    2013)      (“[G]iven      the    advisory      nature   of     the    Sentencing

Guidelines,        a   district    court     has    no     obligation    to    impose    a

concurrent sentence, even if § 5G1.3(b) applies.”).                          Rather, the

                                             3
district court is required to consider the 18 U.S.C. § 3553(a)

(2012)    factors      in    determining       whether    to   run     the   sentences

consecutively        or    concurrently.        18   U.S.C.      §    3584(b)   (2012).

Thus, the district court was within its authority to run part of

Tysor’s federal sentence consecutive to the anticipated state

sentence, rather than concurrently, and we perceive no error in

its decision to do so.

     Based      on   the    foregoing,     we    affirm    the       district   court's

judgment.    We dispense with oral argument because the facts and

legal    contentions        are   adequately      presented      in    the   materials

before   this    court      and   argument      would    not   aid     the   decisional

process.

                                                                                AFFIRMED




                                           4